GRIMES, Acting Chief Judge,
concurring specially.
The key to the appellants’ ability to stay in court at this juncture is their allegation that the county or its predecessor in interest built a portion of the utility buildings outside the easement without authorization. If, however, the facts ultimately show that the buildings were placed outside the easement with the permission of the then-owner of the land (presumably a developer) and that the utilities were later turned over to the county, I doubt if the county’s present use of the buildings would constitute a “taking” of appellants’ land so as to require inverse condemnation. See Florida Power & Light Co. v. Rader, 306 So.2d 565 (Fla. 4th DCA 1975).